Title: From Thomas Jefferson to Jonathan Clarke, 7 February 17[81]
From: Jefferson, Thomas
To: Clarke, Jonathan



Sir
Richmond Febry 7th. 17[81]

By a letter from Mr. Hawkins Commissary at the Barracks I find that the deficiences in the issues stated in your account are not agreed to by him. If you will be pleased to settle this matter with him, I shall be glad to receive such an account of these deficiences as is acknowledged on both sides. I take this occasion also to inform you that the account you were pleased to trans[mit] me before has been lost by accident. I am Sr. Yr. very hbl. svt.,

T.J.

